Citation Nr: 0616979	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Achilles tendonitis, 
right ankle, including as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from December 1991 to April 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.

The Board initially notes that the RO's decision on appeal 
framed the issue as one of whether new and material evidence 
had been presented to reopen a claim for service connection 
for Achilles tendonitis, right ankle.  The RO stated that a 
previous rating decision, dated in February 1994, had denied 
a claim for service connection for "your right ankle, also 
claimed as bilateral foot disability."  However, the 
February 1994 rating decision only denied service connection 
for "feet problems," and made no mention of any right ankle 
disability.  Additionally, the veteran's current claim is 
also based on the theory of secondary service connection, see 
38 C.F.R. § 3.310 (2005).  Given the foregoing, this is a new 
claim.  A "new and material" analysis is not appropriate, 
and the Board has characterized the issue as stated on the 
cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously stated, this claim is based on a theory of 
secondary service connection.  In September 2004, a VA 
etiological opinion was obtained in which the examiner stated 
that an opinion as to whether the veteran's Achilles 
tendonitis was caused by her (service-connected) 
radiculopathy of the right lower extremity could not be 
provided as it would be "mere speculation."  However, 
service connection is also in effect for a low back 
disability and bilateral knee disabilities.  The possibility 
that these disabilities caused or aggravated the veteran's 
Achilles tendonitis was not discussed.  Therefore, on Remand, 
an opinion should be obtained as to whether any of the 
veteran's service-connected disabilities caused or aggravated 
her Achilles tendonitis.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination for the purpose of 
determining the nature and etiology of her 
current Achilles tendonitis, right ankle.  
The examiner should review the contents of 
the claims file, and obtain relevant 
history from the veteran.  

Following the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's Achilles 
tendonitis, right ankle, was caused or 
aggravated by her service-connected low 
back disability, bilateral knee 
disabilities, and/or acute lumbar 
radiculopathy of the right lower 
extremity.  

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

2.  The RO should then review the expanded 
record and determine whether entitlement 
to service connection for Achilles 
tendonitis, right ankle, is warranted.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


